Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In line 16 of claim 1, “particles cling the cellulose” has been substituted by –particles cling to the cellulose--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a composite resin composition comprising an aqueous dispersion medium, a resin particle emulsified in the aqueous dispersion medium, and a cellulose nanofiber dispersed in the aqueous dispersion medium, wherein the resin particle is selected from the group consisting of a (meth)acrylic resin particle and a (meth)acrylonitrile-based resin particle, and wherein the composite resin composition is produced by process which brings the resin emulsion and the cellulose nanofiber into contact with each other at a temperature range from 50 to 80° C.  Applicant has argued and shown evidence that forming the composite within the claimed temperature range causes the resin particles to cling to the cellulose nanofibers, as claimed, rather than be dispersed throughout the composition.  As stated, applicant has presented evidence in the instant specification and in supplemental declarations to support this position and the Office has found it sufficiently persuasive.  Therefore, claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767